

116 S3871 IS: Rural Veterans Funeral Honors Reform Act of 2020
U.S. Senate
2020-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3871IN THE SENATE OF THE UNITED STATESJune 3, 2020Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo facilitate the performance of funeral honors details for veterans. 1.Short titleThis Act may be cited as the Rural Veterans Funeral Honors Reform Act of 2020.2.Plan on performance of funeral honors details by members of other Armed Forces when members of the Armed Force of the deceased are unavailable(a)Briefing on plan(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide a briefing to the Committees on Armed Services of the Senate and the House of Representatives setting forth a plan for the performance of a funeral honors detail at the funeral of a deceased member of the Armed Forces by one or more members of the Armed Forces from an Armed Force other than that of the deceased when—(A)members of the Armed Force of the deceased are unavailable for the performance of the detail; and(B)the performance of the detail by members of other Armed Forces is requested by the family of the deceased.(2)Repeal of requirement for one member of Armed Force of deceased in detailSection 1491(b)(2) of title 10, United States Code, is amended in the first sentence by striking , at least one of whom shall be a member of the armed force of which the veteran was a member.(3)PerformanceThe plan required by paragraph (1) shall authorize the performance of funeral honors details by members of the Army National Guard and the Air National Guard under section 115 of title 32, United States Code, and may authorize the remainder of such details to consist of members of veterans organizations or other organizations approved for purposes of section 1491 of title 10, United States Code, as provided for by subsection (b)(2) of such section 1491.(b)ElementsThe briefing under subsection (a) shall include a description in detail the authorities and requirements for the implementation of the plan, including administrative, logistical, coordination, and funding authorities and requirements. 